TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00129-CR


Timothy Franks, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3032462, HONORABLE DONALD LEONARD, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant has filed a second request for an extension of time to file his brief, which
was originally due July 14, 2008.  On August 28, 2008, appellant requested and was granted an
extension until September 12, 2008.  On September 22, appellant filed this motion for a second
extension, explaining counsel's circumstances and workload.  We grant the motion and order counsel
to file appellant's brief by October 27, 2008.  No further extensions will be granted.

Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   October 1, 2008
Do Not Publish